DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 07/23/2020. Claims 1 – 20 are examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The controller of Claims 6 and 7 (corresponding to motor controller 256 in Applicant specification) is identified as being a computer processor type of controller (Applicant specification par. [0041]).  Therefore an algorithm is required to be disclosed Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm).
In claim 6 controller performs the function of selectively providing electrical power.  No algorithm is disclosed as to how the controller selectively provides electrical power.  For example it is not clear what is being selected (e.g., power or no power, or alternatively or additionally, different power levels) and what data or factors the selection is based on.  Therefore it appears there is not sufficient possession of invention under 35 USC 112.
In claim 7 the controller performs the function of selectively engaging one of, or both of, the low and high generators.  No algorithm is disclosed as to how the controller 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20190001955 A1 (Gansler) in view of Pub. No.: US 2017/0190441 A1 (Mackin).
As to claim 1, Gansler discloses (fig. 2) a system comprising: a gas turbine engine 100 comprising a low speed spool 124, a high speed spool 122, and a combustor 114; a low spool motor 56 configured to augment rotational power of the low speed spool; and a controller configured to cause fuel flow (motor 56 controller 72 and engine FADEC controller 150 are one controller, par. [0056] middle, wherein FADEC causes fuel flow, par. [0058], middle), the controller operable to: control the low spool motor 56 to drive rotation of the low speed spool 124, 310, responsive to a thrust command 306 (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom), but does not explicitly teach control of the low spool motor to drive rotation of the low speed spool 310 while the controller does not command fuel flow to the combustor.
Mackin teaches control (using controller 58) of a low spool motor 54 to drive rotation of the low speed spool (20, 21, 22, 24) while a controller does not command fuel flow to the combustor (engine is shut down during electric taxi operation and therefore fuel is not commanded to combustor, par. [0031], top and middle).1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide controller of Gansler with a control function to control of the low spool motor to drive rotation of the low speed spool while the controller does not command fuel flow to the combustor as taught by Mackin in order to facilitate conserving taxing aircraft of Gansler while conserving fuel without excessive use of brakes (Mackin par. [0031], middle) thereby reducing break wear and fuel consumption (Mackin par. [0002], bottom).
As to claim 8, Gansler in view Mackin teach the current invention as claimed and discussed above.  Gansler further discloses controller (72, 150) is operable to control the low spool motor 56 to drive rotation of the low speed spool 310 responsive to the thrust command 306 at or above an idle condition 304 of the gas turbine engine (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom).
As to claim 11, Gansler discloses (fig. 2) A method comprising: receiving a thrust command 306 (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom) at a controller configured to cause fuel flow for a gas turbine engine 100 but does not explicitly teach controlling of the low spool motor to drive rotation of the low speed spool 310 while the controller does not command fuel flow to the combustor.
Mackin teaches control (using controller 58) of a low spool motor 54 to drive rotation of the low speed spool (20, 21, 22, 24) while a controller does not command fuel flow to the combustor (engine is shut down during electric taxi operation and therefore fuel is not commanded to combustor, par. [0031], top and middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide controller of Gansler with a control function to control of the low spool motor to drive rotation of the low speed spool while the controller does not command fuel flow to the combustor as taught by Mackin in order to facilitate conserving taxing aircraft of Gansler while conserving fuel without excessive use of brakes (Mackin par. [0031], middle) thereby reducing break wear and fuel consumption (Mackin par. [0002], bottom).
As to claim 18, Gansler in view Mackin teach the current invention as claimed and discussed above.  Gansler further discloses controlling (via controller (72, 150)) the low spool motor 56 to drive rotation of the low speed spool 310 responsive to the thrust .

Claims 2, 3,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin as applied to claims 1 and 10 respectively, above, and further in view of Pub. No.: US 2012/0000204 A1 (Kesseli).
As to claim 2, Gansler in view Mackin teach the current invention as claimed and discussed above.  Gansler further discloses the controller (72, 150) is further operable to control the low spool motor 56 responsive to the thrust command 306 during an operation of the gas turbine engine (taxi aircraft, par. [0076], bottom) and discloses an electric machine (additional electric machine 56) drivingly connected to the high pressure spool 122 (par. [0056], bottom). Gansler further discloses but does not explicitly teach the controlling the low spool motor during a starting operation.
Kesseli teaches a controller (par. [0176]) is configured to control a low spool motor during starting and also control a high spool motor during the starting operation (par. [0148], top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to control the electric machine of the high spool of Gansler to start the gas turbine taught by Gansler in order to in order to facilitate improving starting efficiency depending on ambient conditions and engine load (Kesseli par. [0145]) during starting (Kesseli par. [0149]).
As to claim 3, Gansler in view Mackin and Kesseli teach the current invention as claimed and discussed above.  Gansler further discloses a high spool motor (a second electric machine 56, par. [0056], bottom), as discussed in the claim 2 analysis above, configured to augment rotational power of the high speed spool (par. [0055], middle, as applied to the high spool, par. [0056], bottom), wherein the controller (72, 150) is configured to control the high spool motor (second motor 56) to accelerate the high speed spool (par. [0039], middle), and the low spool motor 56 controls thrust of the gas turbine engine on the low speed spool, but does not explicitly teach control of the high spool motor to accelerate the high speed spool during the starting operation.
Kesseli teaches a controller (par. [0176]) is configured to control a low spool motor during starting and also control a high spool motor during the starting operation (par. [0148], top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to control the electric machine of the high spool of Gansler to start the gas turbine taught by Gansler in order to in order to facilitate improving starting efficiency depending on ambient conditions and engine load (Kesseli par. [0145]) during starting (Kesseli par. [0149]). 
As to claim 12, Gansler in view Mackin teach the current invention as claimed and discussed above.  Gansler further discloses controlling the low spool motor 56 responsive to the thrust command 306 during an operation of the gas turbine engine (taxi aircraft, par. [0076], bottom) and discloses an electric machine (additional electric machine 56) drivingly connected to the high pressure spool 122 (par. [0056], bottom). but does not explicitly teach the controlling the low spool motor during a starting operation.
Kesseli teaches a controller (par. [0176]) is configured to control a low spool motor during starting and also control a high spool motor during the starting operation (par. [0148], top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to control the electric machine of the high spool of Gansler to start the gas turbine taught by Gansler in order to in order to facilitate improving starting efficiency depending on ambient conditions and engine load (Kesseli par. [0145]) during starting (Kesseli par. [0149]).
As to claim 13, Gansler in view Mackin and Kesseli teach the current invention as claimed and discussed above.  Gansler further discloses a high spool motor (a second electric machine 56, par. [0056], bottom), as discussed in the claim 2 analysis above, configured to augment rotational power of the high speed spool (par. [0055], middle, as applied to the high spool, par. [0056], bottom), wherein the controller (72, 150) is configured to control the high spool motor (second motor 56) to accelerate the high speed spool (par. [0039], middle), and the low spool motor 56 controls thrust of the gas turbine engine on the low speed spool, but does not explicitly teach control of the high spool motor to accelerate the high speed spool during the starting operation.
Kesseli teaches a controller (par. [0176]) is configured to control a low spool motor during starting and also control a high spool motor during the starting operation (par. [0148], top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to control the electric machine of the high spool of Gansler to start the gas turbine taught by Gansler in order to in order to facilitate improving starting efficiency depending on ambient conditions and engine load (Kesseli par. [0145]) during starting (Kesseli par. [0149]).

Claims 4 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin and Kesseli as applied to claims 3 and 13 respectively, above, and further in view of Pub. No.: US 2012/0119020 A1 (Burns).
As to claim 4, Gansler in view Mackin and Kesseli teach the current invention as claimed and discussed above, but do not explicitly teach the starting operation comprises a ground-based start or an in-flight restart.  Burns teaches, a starting operation comprises a ground-based start (an electric machine 46 connected to high pressure spool (par. [0018], middle) is used to start a gas turbine engine during a taxi operation (par. [0040], middle and bottom)) or an in-flight restart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to use the electric machine of the high spool of Gansler to start the gas turbine taught by Gansler during taxi operations on the ground as taught by Burns in order to facilitate preparing engines for takeoff (Burns par. [0041]).
As to claim 14, Gansler in view Mackin and Kesseli teach the current invention as claimed and discussed above, but do not explicitly teach the starting operation comprises a ground-based start or an in-flight restart.  Burns teaches, a starting operation comprises a ground-based start (an electric machine 46 connected to high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to use the electric machine of the high spool of Gansler to start the gas turbine taught by Gansler during taxi operations on the ground as taught by Burns in order to facilitate preparing engines for takeoff (Burns par. [0041]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin and Kesseli as applied to claims 3 and 13 respectively, above, and further in view of Pub. No.: US 2020/0157966 A1 (Huang) and US Patent 7468561 B2 (Kern).
As to claim 5, Gansler in view Mackin and Kesseli teach the current invention as claimed and discussed above including Gansler disclosing a low spool motor/generator 56 in the claim 1 analysis above and a high spool motor/generator 56 (par. [0056], middle and bottom) in the claim 2 and 3 analyses above, but do not explicitly further teach wherein a low spool generator configured to extract power from the low speed spool; and a high spool generator configured to extract power from the high speed spool.
Huang teaches a second low spool generator (first of set 14) configured to extract power from a low speed spool (par. [0031], middle) in addition to a first low spool generator (second of set 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with a 
Kern teaches a second high spool generator 14 configured to extract power from a high speed spool HP in addition to a first high spool generator 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with a second generator of the high spool as taught by Kern in order to facilitate meeting greater demand of electricity of new commercial aircraft due to increased use of electric motors of aircraft systems so that the aircraft engine can operate properly (Kern col. 1, ll. 24-41).
As to claim 15, Gansler in view Mackin and Kesseli teach the current invention as claimed and discussed above including Gansler disclosing a low spool motor/generator 56 in the claim 1 analysis above and a high spool motor/generator 56 (par. [0056], middle and bottom) in the claim 12 and 13 analyses above, but do not explicitly further teach wherein a low spool generator configured to extract power from the low speed spool; and a high spool generator configured to extract power from the high speed spool.
Huang teaches a second low spool generator (first of set 14) configured to extract power from a low speed spool (par. [0031], middle) in addition to a first low spool generator (second of set 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with a 
Kern teaches a second high spool generator 14 configured to extract power from a high speed spool HP in addition to a first high spool generator 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with a second generator of the high spool as taught by Kern in order to facilitate meeting greater demand of electricity of new commercial aircraft due to increased use of electric motors of aircraft systems so that the aircraft engine can operate properly (Kern col. 1, ll. 24-41).

Claims 6 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, Kesseli, Huang and Kern, as applied to claims 5 and 15 respectively, above, and further in view of US 2017/0335795 A1 (Klemen).
As to claim 6, Gansler in view Mackin, Kesseli, Huang and Kern teach the current invention as claimed and discussed above, but do not explicitly teach the controller is configured to selectively provide electrical power from the low spool generator to the high spool motor and selectively provide electrical power from the high spool generator to the low spool motor.
Klemen teaches (fig. 8) a controller 70 is configured to selectively provide electrical power from the low spool generator 38 to the high spool motor 68 and selectively provide electrical power from the high spool generator 68 to the low spool motor 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to selectively provide electrical power from the low spool generator to the high spool motor and selectively provide electrical power from the high spool generator to the low spool motor in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]).
As to claim 16, Gansler in view Mackin, Kesseli, Huang and Kern teach the current invention as claimed and discussed above, but do not explicitly teach the selectively providing electrical power from the low spool generator to the high spool motor and selectively providing electrical power from the high spool generator to the low spool motor.
Klemen teaches (fig. 8) a controller 70 is configured to selectively provide electrical power from the low spool generator 38 to the high spool motor 68 and selectively provide electrical power from the high spool generator 68 to the low spool motor 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to selectively provide electrical power from the low spool generator to the high spool motor and selectively provide electrical power from the high spool generator to the low spool motor in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]).

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, Kesseli, Huang, Kern, Klemen, as applied to claims 6 and 16, respectively, above, and further in view of Pub. No.: US 2020/0392924 A1 (Turner).
As to claim 7, Gansler in view Mackin, Kesseli, Huang, Kern and Klemen teach the current invention as claimed and discussed above.  Klemen further teaches (fig. 8) the controller 70 is configured to selectively engage either or both of a low spool generator 38 and the high spool generator 68 to adjust a load of either or both of the low speed spool and the high speed spool (Klemen par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to selectively engage either or both of the low spool generator and the high spool generator, of Gansler in view Mackin, Kesseli, Huang, Kern and Klemen, to adjust a load of either or both of the low speed spool and the high speed spool, Gansler in view Mackin, Kesseli, Huang, Kern and Klemen, in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]).  Gansler in view Mackin, Kesseli, Huang, Kern and Klemen teach the current invention but do not explicitly teach adjusting a speed of either or both of the low speed spool and the high speed spool.
Turner teaches adjusting a speed of either or both of the low speed spool and the high speed spool (par. [0196]) with controller 309.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to 
As to claim 17, Gansler in view Mackin, Kesseli, Huang, Kern and Klemen teach the current invention as claimed and discussed above.  Klemen further teaches (fig. 8) the controller 70 is configured to selectively engage either or both of a low spool generator 38 and the high spool generator 68 to adjust a load of either or both of the low speed spool and the high speed spool (Klemen par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to selectively engage either or both of the low spool generator and the high spool generator, of Gansler in view Mackin, Kesseli, Huang, Kern and Klemen, to adjust a load of either or both of the low speed spool and the high speed spool, Gansler in view Mackin, Kesseli, Huang, Kern and Klemen, in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]).  Gansler in view Mackin, Kesseli, Huang, Kern and Klemen teach the current invention but do not explicitly teach adjusting a speed of either or both of the low speed spool and the high speed spool.
Turner teaches adjusting a speed of either or both of the low speed spool and the high speed spool (par. [0196]) with controller 309.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to controller is configured to selectively engage either or both of the low spool generator and the high spool generator to adjust a speed of either or both of the low speed spool and the high speed spool in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to facilitate improved safety by preventing overpseed conditions (Turner par. [0196]).

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, as applied to claims 1 and 11 respectively, above, and further in view of Turner.
As to claim 9, Gansler in view Mackin teach the current invention as claimed and discussed above.  Gansler further discloses the controller is configured to determine an allocation of the thrust command between commanding fuel flow to the combustor and electric current to the low spool motor based on an operating state (idle) of the gas turbine engine (Gansler controls the low spool motor 56 to drive rotation of the low speed spool 310 responsive to a thrust command 306 (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom) when the engine is in idle 302 that corresponds with fuel flow allocated by controller (72 150) (par. [0058], middle), and a throttle input (i.e., the thrust command is provide by throttle input; par.  [0076], bottom), but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).
As to claim 10, Gansler in view Mackin and Turner teach the current invention as claimed and discussed above.  Gansler further discloses the controller is configured to control a thrust response of the gas turbine engine to a response profile2 (response profile 304 includes thrust increase command 306; par. [0076]) based on the throttle input (the thrust command 306 is provide by throttle input; par.  [0076], bottom) using any combination of the low spool motor 317, a high spool motor configured to augment rotational power of the high speed spool, and fuel burn 317, but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).
As to claim 19, Gansler in view Mackin teach the current invention as claimed and discussed above.  Gansler further discloses the controller is configured to determine an allocation of the thrust command between commanding fuel flow to the combustor and electric current to the low spool motor based on an operating state (idle) but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).
As to claim 20, Gansler in view Mackin and Turner teach the current invention as claimed and discussed above.  Gansler further discloses controlling a thrust response of the gas turbine engine to a response profile3 (response profile 304 includes thrust increase command 306; par. [0076]) based on the throttle input (the thrust command 306 is provide by throttle input; par.  [0076], bottom) using any combination of the low spool motor 317, a high spool motor configured to augment rotational power of the high speed spool, and fuel burn 317, but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that while the prior art discloses the claimed function in a special purpose computer, the term “the controller operable to” is interpreted as a general purpose computer where the specific programming is not necessary to anticipate or otherwise render obvious the claims. 
        2 The term “response profile” is interpreted in accordance with applicant specification as thrust versus throttle lever angle time (see profile 408 of fig. 5).  A response to change in throttle input is the combination of power to low spool motor and fuel in engine (i.e., fuel burn) as described by Gansler step 317, wherein throttle input can be a throttle lever angle as taught by Turner.
        3 The term “response profile” is interpreted in accordance with applicant specification as thrust versus throttle lever angle time (see profile 408 of fig. 5).  A response to change in throttle input is the combination of power to low spool motor and fuel in engine (i.e., fuel burn) as described by Gansler step 317, wherein throttle input can be a throttle lever angle as taught by Turner.